FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 CALVIN O’NEIL JACKSON ,                      No. 09-17239
               Petitioner-Appellant,
                                                D.C. No.
                   v.                        3:03-cv-00257-
                                               RLH-RAM
 STATE OF NEVADA ; BRIAN
 SANDOVAL; ROBERT LE GRAND ,
 WARDEN ,                                       ORDER
            Respondents-Appellees.


    On Remand from the United States Supreme Court

                     Filed July 25, 2013

      Before: Alfred T. Goodwin, Stephen Reinhardt,
          and Mary H. Murguia, Circuit Judges.



                          ORDER

PER CURIAM:

    In accordance with the Supreme Court’s opinion of June
3, 2013 as well as the resulting judgment, the district court’s
denial of Jackson’s habeas petition is

   AFFIRMED.